972 F.2d 1345
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Sergio MALDONADO-MANDUJANO, Defendant-Appellant.
No. 90-50032.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.*Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Sergio Maldonado-Mandujano appeals his conviction and sentence for one count of conspiracy to possess methamphetamine with intent to distribute, in violation of 18 U.S.C. §§ 841(a)(1) and 846.   Pursuant to  Anders v. California, 386 U.S. 738 (1967), Maldonado's court-appointed counsel, Elaine L. Morinelli, has filed a brief stating that she finds no issues for review and requesting permission to withdraw.   Maldonado was notified that he could file a supplemental brief identifying issues warranting review, and he has not done so.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 82-83 & n. 6 (1988), discloses no issues for review.


3
Morinelli's request to withdraw is GRANTED and the appeal is DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3